DISMISS; and Opinion Filed July 31, 2017.




                                          S    In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                       No. 05-17-00562-CR

                        DEGETREION LATRELL SCOTT, Appellant
                                        V.
                            THE STATE OF TEXAS, Appellee

                       On Appeal from the 194th Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. F15-41943-M

                              MEMORANDUM OPINION
                           Before Justices Francis, Brown, and Schenck
                                   Opinion by Justice Schenck
         On May 26, 2017, Degetreion Latrell Scott filed a notice of appeal and a motion to

extend the time to file his notice of appeal. In the motion, appellant states his notice of appeal

concerns an April 13, 2017 order modifying the terms and conditions of his community

supervision imposed following his placement on deferred adjudication for unauthorized use of a

motor vehicle. Appellant conceded that the Court might ultimately determine that it does not

have jurisdiction over the modification order he wished to appeal. We make that determination

today.

         Rather than rule on appellant’s motion for an extension of time to file his notice of

appeal, the Court issued a letter to the parties requesting a letter brief to address whether the

Court has jurisdiction over the appeal. In his letter brief, appellant conceded that there is no

basis for the Court to exercise jurisdiction and review the trial court’s modification order.
       When a defendant is placed upon deferred adjudication, we have jurisdiction to review an

order granting deferred adjudication and an order adjudicating guilt. See Davis v. State, 195
S.W.3d 708, 711 (Tex. Crim. App. 2006). An order modifying the terms and conditions of

community supervision is not appealable. See id. Thus, there is no basis for the Court to extend

the time to file a notice of appeal in a case over which it has no jurisdiction. See id.; see also

Chavez v. State, 183 S.W.3d 675, 680 (Tex. Crim. App. 2006) (upon concluding it is without

jurisdiction, court of appeals must dismiss appeal without taking any further action).

       Appellant’s May 26, 2017 motion for extension of time for filing his notice of appeal is

DENIED. The appeal is DISMISSED for want of jurisdiction.




                                                     /David J. Schenck/
                                                     DAVID J. SCHENCK
                                                     JUSTICE

Do Not Publish
TEX. R. APP. P. 47.2

170562F.U05




                                               –2–
                                        S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                       JUDGMENT

DEGETREION          LATRELL         SCOTT,            On Appeal from the 194th Judicial District
Appellant                                             Court, Dallas County, Texas
                                                      Trial Court Cause No. F15-41943-M.
No. 05-17-00562-CR                        V.          Opinion delivered by Justice Schenck.
                                                      Justices Francis and Brown participating.
THE STATE OF TEXAS, Appellee


       Based on the Court’s opinion of this date, the appeal is DISMISSED.

Judgment entered this 31st day of July, 2017.




                                                –3–